Title: To George Washington from Christopher Hardwick, 18 May 1760
From: Hardwick, Christopher
To: Washington, George



Sir
Bulskin May 18th 1760

we are disopinted in sending two Wagings down Magnis Tate has declind Coming down & Mr Crafords waginner Refusd to Carey the two mars down So that I was fosed to send down nat with them which I Cud very elley spare! I am in hops I Shall soon be able to see about my beseness we have no more people taken with the Small pox as yet nor I am in hops Shant I have prepared them a Cording to your orders & the Doct. instruct⟨mutilated⟩s & are all well but the two that had the small pox & Fortin & winy & they Seame to be very mulch amnded I beg you will Disspach nat as Soon as posable—I am your most obednt Humble Servant

Christopher Hardwick

